NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

Response to Amendment
	The Amendment filed April 2, 2021 has been entered. Claims 1-6, 9-14, and 17-22 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(a) rejections previously set forth in the Final Office Action mailed February 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 103 as unpatentable.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, 17-20, and 22 are rejected under 35 U.S.C. 103 as being patentable over Lv et al. (US 2018/0088870) and Stollman (US 2018/0323963).
Regarding claim 1, Lv et al. disclose: 
A computer-implemented method comprising: 
maintaining, by a storage system (Fig. 1 Hierarchical storage system 100)…a data log file in a second tier storage device of the storage system (Fig. 1 106-2; [0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100. For instance, as with the example shown above, the storage management device 102 can obtain the attribute and the access information of the file stored in storage 106-2; Fig. 2 Obtain an Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System (i.e. a file stored in a second tier)), wherein the storage system comprises a first tier storage device and the second tier storage device (Fig. 1 Storage 106-1…106-n [0019] the hierarchical storage system may include storage at different levels, in which storage at a higher level may have smaller storage capacity and higher access speed, while storage at a lower level may have larger storage capacity and lower access speed), wherein the first tier storage device has a performance characteristic that is superior to the performance characteristic of the second tier storage device, wherein the performance characteristic comprises one or more of an access speed ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed), an access bandwidth, or an access latency, and wherein the data log file comprises historical data (data stored in a file is historical data because it was created/modified before the current time)…
identifying…as hot data ([0030] the storage management device 102 can obtain an attribute, access information and the like of a file stored in the storage device 106 (for example the storage 106-2)…the access information may indicate an access frequency of the file; [0042] If frequencies of writing and reading operations for the file are high, it means that the file is accessed with high frequency (i.e. identified as hot data). Therefore, the higher the frequency of the file being accessed is, the greater the necessity of migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1) may be); and 
in response to identifying that the historical data comprises…hot data, migrating, by the storage system…from the second tier storage device into the first tier storage device (Fig. 2 step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System (i.e. migrate file to first storage tier); [0039], [0037], [0042] migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1)).
However, Lv et al. do not appear to explicitly teach while Stollman discloses:
(Fig. 1A Machine Readable Storage Medium 1000) of a network node (Fig. 1 “Full node” 10) of a blockchain network (Fig. 1 multiple blockchain nodes 15)… wherein the data log file ([0068] a blockchain is generally defined as being a computerized ledger or record of transactions) comprises historical data ([0081] Historical blocks are those blocks that are in existence prior to the current time) generated in the blockchain network ([0070] A blockchain "full node" 10 includes a server 11 (also known as a "full node") that processes validated blocks 13, 14 and after completion of the protocol processing, appends the blocks 13, 14 to the current blockchain ledger 12 in the chronological order in which the validated blocks 13, 14 are processed);
identifying, by the storage system, that the historical data comprises a genesis block of a blockchain of the blockchain network ([0015] ii. at least one set of criteria for identifying at least one destination information-technology blockchain ("child blockchain"); [0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed…upon the creation of the new or child blockchain 200, and the archiving of the parent blockchain 50, subsequent transactions are then appended to the child blockchain(s) 200); 
identifying the genesis block as hot data ([0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed); and 
in response to identifying that the historical data comprises the genesis block that is hot data ([0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed)…
Lv et al. and Stollman are analogous art because Lv et al. teach hierarchical storage management and Stollman teaches blockchain technology.
Lv et al. teaches migrating data that is accessed frequently (i.e. hot data) to the first tier of a hierarchal storage device from the second tier because the first tier has a higher access speed than the second tier. Stollman teaches that a genesis block is used to commence or start at least one new blockchain to which all subsequent transactions will be directed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Lv et al. and Stollman before him/her, to modify the teachings of Lv et al. with the teachings of Stollman because identifying that the genesis block of the new blockchain as hot data and migrating the genesis block from the second tier to the first tier would maintain the appropriate links with the parent blockchain, thus ensuring complete historical integrity of the full blockchain ledger (Stollman [0008]). Ensuring the integrity of the blockchain ledger would enable the use of the hierarchical storage system to append new transactions to the child in the first storage tier, which is faster in speed but smaller in storage size, while enabling the parent to be archived (Stollman [0001]) in a slower, but larger storage tier, without imposing burdens on the first tier storage (Stollman [0003]).
Regarding claim 2, Lv et al. further disclose: 
The computer-implemented method of claim 1, further comprising:
maintaining, by the storage system (Fig. 1 Hierarchical storage system 100), a second data log file ([0009] a plurality of files stored in the hierarchical storage system) in the first tier storage device of the storage system ([0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100; Fig. 1 Storage 106-1…106-n); 
(Fig. 2 step 205 Obtain an attribute and access information of a file stored in storage at a first level in a hierarchical storage system) and one or more characteristics of the source storage device ([0039] a storage level at which the file is currently stored; [0046] a storage level at which the file is currently stored can be taken into consideration. Specifically, if the storage level corresponding to the necessity factor of the file is the same as the storage level at which the file is currently stored, the necessity of migrating the file is determined to be low. In contrast, if the storage level corresponding to the necessity factor of the file is different from the storage level at which the file is currently stored, the necessity of migrating the file is determined to be high); 
determining, by the storage system, a migration metric of the second data log file ([0040] necessity factor M for migrating the file x) based on the one or more characteristics of the second data log file and the one or more characteristics of the first tier storage device ([0039] the necessity of migrating the file may depend on a necessity factor and a storage level at which the file is currently stored. The necessity factor, for instance, indicates a level that is more suitable for the file to be stored); 
determining, by the storage system, whether to migrate the second data log file according to the migration metric (Fig. 2 step 210 Determine necessity of migrating the file); and 
in response to determining migrating the second data log file, migrating, by the storage system, the second data log file from the first tier storage device to the second tier storage device (Fig. 2 step 215 Migrate the file to storage at a second level in the hierarchical storage system).
Regarding claim 3, Lv et al. further disclose: 

an access speed ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed), an access bandwidth, an access latency, a usage rate, a garbage ratio, a fragmentation level, or an input/output (I/O) request of the first tier storage device, and wherein the one or more characteristics of the data log file comprise at least one of the following: 
a data type ([0047] determine a type of the file from the above attribute of the file, and further determine the necessity of migrating the file further based on the type of the file, which allows the type of the file to be considered in determining the necessity of migrating the file), a creation time, a data size ([0036] In some embodiments, the attribute of the file indicates a static attribute of the file, such as a size of the file), an activeness ([0036] In some embodiments, the attribute of the file further indicates a dynamic mode of the file, such as the number of times of access to the file), a garbage ratio, or a fragmentation level of the data log file.
Regarding claim 4, Lv et al. further disclose: 
The computer-implemented method of claim 3, wherein the migration metric comprises a migration policy ([0040] necessity factor M for migrating the file x), and wherein determining, by the storage system, the migration metric of the second data log file based on the one or more characteristics of the second data log file ([0047]; [0036]) and the one or more characteristics of the first tier storage device ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed) comprises: 
determining, by the storage system, the migration policy of the second data log file ([0040] equation (1)) based on at least one of the usage rate of the first tier storage device, the access frequency of the second data log file ([0040] Wi and Ri represent the number of times of writing and reading the file in a time block, respectively. In other words, Wi and Ri represent writing and reading frequencies of the file), the creation time of the second data log file, or a migration cost.
Regarding claim 6, Lv et al. further disclose: 
The computer-implemented method of claim 1, wherein before maintaining, by the storage system, the data log file in the second tier storage device (Fig. 1 Step 205 Obtain Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System), the computer- implemented method further comprises: 
…wherein the data log file is in the first tier storage device (Fig. 1 Step 205); and
determining, by the storage system, that a predetermined migration condition for the data log file is satisfied (Fig. 2 Step 210 Determine Necessity of Migrating the File; [0040]); and 
in response to determining that the predetermined migration condition is satisfied, migrating, by the storage system, the data log file from the first tier storage device to the second tier storage device (Fig. 2 Step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System).
	However, Lv et al. do not appear to explicitly teach while Stollman further discloses:
receiving, by the storage system and from the blockchain network, a request to store the historical data ([0078] the parent blockchain 100 is analyzed 925 to determine which, if any, blocks contain transactions that need to be removed and transferred to the new child blockchain 200 (i.e. a request would be issued to transfer); [0081] In other applications, there may be a need to create the "net state" at a point in time prior to the current time. Such an application would entail the incorporation of one or more historical blocks into the new or child blockchain. Historical blocks are those blocks that are in existence prior to the current time. Such a configuration allows the new blockchain to include one or more historical blocks before the new blockchain takes over all new transactions); 
in response to receiving the request, storing, by the storage system, the historic data into the data log file ([0079] These "to be removed" transactions are then appended to the seed blocks before the new blockchain begins accepting new blocks in order to ensure appropriate sequencing of the blockchain blocks, as illustrated in FIG. 3),…
Regarding claim 9, Lv et al. disclose:
A non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations ([0060] the method 200 can be implemented as computer software programs, which are tangibly included in a machine-readable medium, such as storage unit 408. In some embodiments, the computer program can be partially or completely loaded and/or installed to the device 400 via ROM 402 and/or the communication unit 409. When the computer program is loaded to RAM 403 and executed by CPU 401, one or more steps of the above described method 200 are implemented. Alternatively, CPU 401 can also be configured to execute the above described method 200 via any suitable manners (such as by means of firmware)) comprising:
maintaining, by a storage system (Fig. 1 Hierarchical storage system 100)…a data log file in a second tier storage device of the storage system (Fig. 1 106-2; [0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100. For instance, as with the example shown above, the storage management device 102 can obtain the attribute and the access information of the file stored in storage 106-2; Fig. 2 Obtain an Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System (i.e. a file stored in a second tier)), wherein the storage system (Fig. 1 Storage 106-1…106-n [0019] the hierarchical storage system may include storage at different levels, in which storage at a higher level may have smaller storage capacity and higher access speed, while storage at a lower level may have larger storage capacity and lower access speed), wherein the first tier storage device has a performance characteristic that is superior to the performance characteristic of the second tier storage device, wherein the performance characteristic comprises one or more of an access speed ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed), an access bandwidth, or an access latency, and wherein the data log file comprises historical data (data stored in a file is historical data because it was created/modified before the current time)…
identifying…as hot data ([0030] the storage management device 102 can obtain an attribute, access information and the like of a file stored in the storage device 106 (for example the storage 106-2)…the access information may indicate an access frequency of the file; [0042] If frequencies of writing and reading operations for the file are high, it means that the file is accessed with high frequency (i.e. identified as hot data). Therefore, the higher the frequency of the file being accessed is, the greater the necessity of migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1) may be); and 
in response to identifying that the historical data comprises…hot data, migrating, by the storage system…from the second tier storage device into the first tier storage device (Fig. 2 step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System (i.e. migrate file to first storage tier); [0039], [0037], [0042] migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1)).
However, Lv et al. do not appear to explicitly teach while Stollman discloses:
a storage system (Fig. 1A Machine Readable Storage Medium 1000) of a network node (Fig. 1 “Full node” 10) of a blockchain network (Fig. 1 multiple blockchain nodes 15)… wherein the data log file ([0068] a blockchain is generally defined as being a computerized ledger or record of transactions) comprises historical data ([0081] Historical blocks are those blocks that are in existence prior to the current time) generated in the blockchain network ([0070] A blockchain "full node" 10 includes a server 11 (also known as a "full node") that processes validated blocks 13, 14 and after completion of the protocol processing, appends the blocks 13, 14 to the current blockchain ledger 12 in the chronological order in which the validated blocks 13, 14 are processed);
identifying, by the storage system, that the historical data comprises a genesis block of a blockchain of the blockchain network ([0015] ii. at least one set of criteria for identifying at least one destination information-technology blockchain ("child blockchain"); [0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed…upon the creation of the new or child blockchain 200, and the archiving of the parent blockchain 50, subsequent transactions are then appended to the child blockchain(s) 200); 
identifying the genesis block as hot data ([0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed); and 
([0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Claims 10-12 and 14 recite limitations similar to those of claims 2-4 and 6, respectively, and are similarly rejected.
Regarding claim 17, Lv et al. disclose:
A storage system, comprising:
one or more processors (Fig. 4 CPU 410); and
one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform operations ([0060] the method 200 can be implemented as computer software programs, which are tangibly included in a machine-readable medium, such as storage unit 408. In some embodiments, the computer program can be partially or completely loaded and/or installed to the device 400 via ROM 402 and/or the communication unit 409. When the computer program is loaded to RAM 403 and executed by CPU 401, one or more steps of the above described method 200 are implemented. Alternatively, CPU 401 can also be configured to execute the above described method 200 via any suitable manners (such as by means of firmware)) comprising:
maintaining, by a storage system (Fig. 1 Hierarchical storage system 100)…a data log file in a second tier storage device of the storage system (Fig. 1 106-2; [0034] a file stored in storage at a first level (for example one of the storage 106-1 to 106-n) in the hierarchical storage system 100. For instance, as with the example shown above, the storage management device 102 can obtain the attribute and the access information of the file stored in storage 106-2; Fig. 2 Obtain an Attribute and Access Information of a File Stored in Storage at a First Level in a Hierarchical Storage System (i.e. a file stored in a second tier)), wherein the storage system comprises a first tier storage device and the second tier storage device (Fig. 1 Storage 106-1…106-n [0019] the hierarchical storage system may include storage at different levels, in which storage at a higher level may have smaller storage capacity and higher access speed, while storage at a lower level may have larger storage capacity and lower access speed), wherein the first tier storage device has a performance characteristic that is superior to the performance characteristic of the second tier storage device, wherein the performance characteristic comprises one or more of an access speed ([0028] In the storage 106-1 to 106-n, storage at different levels may have different access speed), an access bandwidth, or an access latency, and wherein the data log file comprises historical data (data stored in a file is historical data because it was created/modified before the current time)…
identifying…as hot data ([0030] the storage management device 102 can obtain an attribute, access information and the like of a file stored in the storage device 106 (for example the storage 106-2)…the access information may indicate an access frequency of the file; [0042] If frequencies of writing and reading operations for the file are high, it means that the file is accessed with high frequency (i.e. identified as hot data). Therefore, the higher the frequency of the file being accessed is, the greater the necessity of migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1) may be); and 
(Fig. 2 step 215 Migrate the File to Storage at a Second Level in the Hierarchical Storage System (i.e. migrate file to first storage tier); [0039], [0037], [0042] migrating the file from the storage at the lower level (for example the storage 106-2) to the storage at the higher level (for example the storage 106-1)).
However, Lv et al. do not appear to explicitly teach while Stollman discloses:
a storage system (Fig. 1A Machine Readable Storage Medium 1000) of a network node (Fig. 1 “Full node” 10) of a blockchain network (Fig. 1 multiple blockchain nodes 15)… wherein the data log file ([0068] a blockchain is generally defined as being a computerized ledger or record of transactions) comprises historical data ([0081] Historical blocks are those blocks that are in existence prior to the current time) generated in the blockchain network ([0070] A blockchain "full node" 10 includes a server 11 (also known as a "full node") that processes validated blocks 13, 14 and after completion of the protocol processing, appends the blocks 13, 14 to the current blockchain ledger 12 in the chronological order in which the validated blocks 13, 14 are processed);
identifying, by the storage system, that the historical data comprises a genesis block of a blockchain of the blockchain network ([0015] ii. at least one set of criteria for identifying at least one destination information-technology blockchain ("child blockchain"); [0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed…upon the creation of the new or child blockchain 200, and the archiving of the parent blockchain 50, subsequent transactions are then appended to the child blockchain(s) 200); 
([0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed); and 
in response to identifying that the historical data comprises the genesis block that is hot data ([0072] the created net state 21 becomes a seed or genesis block 33 and is used to commence or start at least one new blockchain 200 to which all subsequent transactions will be directed)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Claims 18-20 and 22 recite limitations similar to those of claims 2-4 and 6, respectively, and are similarly rejected.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. and Stollman as applied to claim 1 above, and further in view of Winarski (US 10,860,259).
Regarding claim 5, Lv et al. and Stollman do not appear to explicitly teach while Winarski discloses:
The computer-implemented method of claim 1, wherein the first tier storage device comprises a least frequently used (LFU) disk cache (Col 1, line 52:  Multi-tiered storage systems commonly involve a cache-tier, disk-tier, and archival tape-tier. The cache-tier may employ flash memory in the form of NAND and NOR memory, either as chips or in the form of solid-state drives (SSD); Col 11, line 14:  Algorithms for selecting blockchain blocks for migration from cache-tier storage to disk-tier storage include…a Least-Frequently-Used ( LFU) access threshold).
Lv et al., Stollman, and Winarski are analogous art because Lv et al. teach hierarchical storage management; Stollman teaches blockchain technology; and Winarski teaches implementing blockchain technology in a multi-tiered storage system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Lv et al., Stollman, and Winarski before him/her, to modify the combined teachings of Lv et al. and Stollman with the teachings of Winarski because implementing a least frequently used disk cache in the first tier of the hierarchical storage system would enable faster processing of reading and writing to the files that are being accessed most frequently (Winarski Col 8, line 15), thereby improving the input/output efficiency of the storage system.
Claims 13 and 21 recite limitations similar to those of claim 5 and are similarly rejected.

Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive. Applicant argues that neither Lv et al. nor Stollman disclose the features of amended claim 1, however, the examiner respectfully disagrees as shown above. In particular, applicant argues that “the genesis block, a data object in the data log file, is migrated from the second tier storage device into the first tier storage device” (Remarks pp, 13-14). It is noted that the claims merely require that the data log file comprises historical data, which comprises a genesis block. The claims do not recite that the genesis block is a data object in the data log file. Therefore, the 35 U.S.C. 103 rejection of the claims in view of Lv et al. and Stollman is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Novotny et al. (US 2020/0394220).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TRACY A WARREN/Primary Examiner, Art Unit 2137